      Case 14-17256          Doc 80      Filed 12/30/19 Entered 12/30/19 16:13:40               Desc Main
                                            Document Page 1 of 1

                                       United States Bankruptcy Court
                                   Northern District of Illinois, Eastern Division
IN RE: Maurice A Allen                                    )            Chapter 13
                                                          )            Case No. 14 B 17256
        Debtor(s)                                         )            Judge Timothy A Barnes

                                   Notice of Motion/Certificate of Service
    Maurice A Allen                                                    Debtor Attorney: David M Siegel
    7628 Marshfield Ave                                                via Clerk's ECF noticing procedures
    Chicago, IL 60620


                                                                       >   Dirksen Federal Building
On January 09, 2020 at 9:00AM, I will appear at the location           >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby   >   Courtroom 744
served upon you.                                                       >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of   /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.         MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Tuesday,
December 31, 2019.
                                   Motion to Dismiss for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c), and in support thereof respectfully states the following:

1. The Debtor filed for Chapter 13 relief on May 7, 2014.
2. The Debtor's plan was Confirmed on September 8, 2014.
3. The Debtor's confirmed plan requires the debtor to submit tax returns and refunds to the Trustee starting with
   tax year 2014.
4. The Debtor has failed to tender either the tax return or refund.
5. The failure to tender the tax return and refund constitutes a material default of the Debtor's confirmed plan .

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this Court deems
just and proper.

Office of the Chapter 13 Trustee                                       /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                     MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
